      Case 1-19-41313-cec             Doc 133     Filed 07/20/20        Entered 07/20/20 18:23:10




UNITED STATES BANKRUPTCY COURT                                        SETTLEMENT DATE:
EASTERN DISTRICT OF NEW YORK                                          July 24, 2020 at Noon
----------------------------------------------------------X
                                                                      Chapter 11
In Re:

CORT & MEDAS ASSOCIATES, LLC,                                         Case No.: 19-41313-cec

                            Debtor.

------------------------------------------------------X

                                      NOTICE OF SETTLEMENT

                   PLEASE TAKE NOTICE, that the within Order will be presented to the Honorable

Carla E. Craig, United States Bankruptcy Judge, at the United States Bankruptcy Court, United

States Bankruptcy Judge, United States Bankruptcy Court, Eastern District of New York, 271-C

Cadman Plaza East, Brooklyn, New York 11201-1800, on the 24th day of July, 2020 at noon

("Settlement Date") for signature and entry.

                   PLEASE TAKE FURTHER NOTICE, that objections, if any, to the entry of the

Order shall be in writing, shall identify the name of the objecting party and shall specify the basis for

such objections including any points and authorities in support thereof, and shall be filed with the

Clerk of the Court, with a copy to chambers, provided, however, that pursuant to general order No.

M-182 re Electronic Case Filing Procedures (as amended from time to time), entities with Internet

access     shall     file    objections   (formatted          with   Adobe   Acrobat,   rider   3.0)   at

http://www.nyeb.uscourts.gov., and served so as to be received by the attorneys for the Debtor ,

Shafferman & Feldman LLP 137 Fifth Avenue, 9th Floor, New York, New York 10010, Attn: Joel M.

Shafferman, Esq., so that they are actually received by 5:00 p.m. on June 29, 2015.

                                                          1
    Case 1-19-41313-cec        Doc 133    Filed 07/20/20   Entered 07/20/20 18:23:10




                 PLEASE TAKE FURTHER NOTICE, that if no objections are received the order

may be signed.

DATED:      New York, New York
            July 20, 2020

                                           SHAFFERMAN & FELDMAN LLP
                                           Counsel for the Debtor
                                           137 Fifth Avenue, 9th Floor
                                           New York, New York 10010
                                           (212) 509-1802
                                           By:__/S/ Joel Shafferman_____________
                                                   Joel M. Shafferman (JMS-1055)




                                             2
      Case 1-19-41313-cec           Doc 133       Filed 07/20/20     Entered 07/20/20 18:23:10




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In Re:                                                             Chapter 11

CORT & MEDAS ASSOCIATES, LLC,                                      Case No.: 19-41313 (CEC)

                                   Debtor.
---------------------------------------------------------X

                     ORDER WITH RESPECT TO THE CLAIMS OF 1414
                    UTICA AVENUE LENDER LLC AND EMPIRE STATE
                       CERTIFIED DEVELOPMENT CORPORATION

                 Upon the application of 1414 Utica Avenue Lender LLC (“1414 Lender”), dated May

12, 2020, seeking the entry of an Order (i) pursuant to 11 U.S.C. §§ 101(5), 105(a), 501(a) 502(a)

and Federal Rules of Bankruptcy Procedure 3001, 3007, 3012 (a) declaring that 1414 Lender is the

holder of Claim No. 7-1 (“1414 Lender’s Claim”) pursuant to, inter alia, that first lien mortgage

encumbering the real property of the Debtor commonly known as 1414 Utica Avenue, Brooklyn,

New York (the “Property”), (b) which is entitled to payment prior in time to any claim (or lien) of

mortgagee, Empire State Certified Development Corporation (“ESCDC”), and to the extent that this

Court determines that ESCDC should otherwise be entitled to payment on account of the proof of

claim filed by ESCDC (Claim No. 6-1) (“ESCDC’s Claim”) prior in time to that of 1414 Lender,

alternatively, (c) determining that the amount of the ESCDC Claim to be entitled priority as of March

31, 2020 was not more than $154,995.00, and (ii) granting 1414 Lender such further and different

relief as the Court may deem just and proper [ECF Doc#111 & 112] (the “Motion”); and ESCDC

having filed a response to the Motion on June 17, 2020 [ECF Doc#116] (the “ESCDC Response”);

and 1414 Lender having filed a reply to the ESCDC Response on June 24, 2020 [ECF Doc#121]; and

upon all the pleadings and proceedings had in this case; and upon the record of the hearing held on


                                                       3
     Case 1-19-41313-cec          Doc 133      Filed 07/20/20    Entered 07/20/20 18:23:10




June 24, 2020 with regard to the Motion; and after due deliberation and sufficient cause appearing

therefor; and for the reasons set forth on the record at the hearing, which are hereby incorporated by

reference as the Court’s findings of fact and conclusions of law;

                IT IS HEREBY:

                ORDERED, that the Motion be, and is hereby DENIED to the extent set forth herein;

and it is further

                ORDERED, that 1414 Lender’s Claim is senior to ESCDC’s Claim with respect to

principal and non-default rate interest; and it is further

                ORDERED, that 1414 Lender remains bound by the terms and conditions of the Third

Party Lender Agreement, dated December 29, 2009 (the “Intercreditor Agreement”), and is therefore

subordinated to the ESCDC as set forth in the Intercreditor Agreement; and it is further

                ORDERED, that the portion of 1414 Lender’s Claim relating to default interest, in the

amount of $569,204.10, is subordinated to ESCDC’s Claim pursuant to the terms of the Intercreditor

Agreement; and it is further

                ORDERED, this Court retains jurisdiction to resolve all matters arising under or

related to this Order, and to interpret, implement, and enforce the provisions of this Order.




                                                    4
Case 1-19-41313-cec   Doc 133   Filed 07/20/20   Entered 07/20/20 18:23:10




                                   5
